UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52530 Omni Bio Pharmaceutical, Inc. (Exact Name of Registrant as Specified in its Charter) Colorado 20-8097969 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5350 South Roslyn, Suite 430, Greenwood Village, CO 80111 (Address of principal executive offices, including zip code) (303) 867-3415 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the registrant’s common stock as of July 31, 2013 was 38,178,554. OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Balance Sheets – June 30, 2013 and March 31, 2013 (unaudited) 2 Consolidated Statements of Operations – For the three months ended June 30, 2013 and 2012, and February 28, 2006 (Inception) to June 30, 2013 (unaudited) 3 Consolidated Statements of Stockholders’ Equity – As of and for the three months ended June 30, 2013 (unaudited) 4 Consolidated Statements of Cash Flows – For the three months ended June 30, 2013 and 2012, and February 28, 2006 (Inception) to June 30, 2013 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 4. Controls and Procedures. 14 PART II: OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 6. Exhibits. 16 SIGNATURES Part I. FINANCIAL INFORMATION Item 1. Financial Statements. OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2013 March 31, 2013 (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ Other current assets Total current assets Debt issuance costs, net Intangible assets, net TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Notes payable – related parties, net of discounts of $501,731 and $542,227, respectively Notes payable, net of discounts of $311,710 and $335,631, respectively Accrued interest, including $95,151 and $67,726, respectively, for related parties Derivative liabilities – related parties Derivative liabilities Total liabilities Commitments and Contingencies (Notes 1, 3 and 5) Stockholders’ equity (deficit): Preferred stock, $0.10 par value, 5,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized; 38,178,554 and 32,018,554 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, February 28, 2006 (Inception) to June 30, 2013 Operating expenses: General and administrative (including share-based compensation of $203,341, $876,307 and $21,622,635, respectively) $ $ $ Research and development License fee – related party - - Charge for common stock issued pursuant to license agreements - - Total operating expenses Loss from operations ) ) ) Non-operating income (expenses): Equity loss from investment in related party - ) ) Impairment of investment in related party - - ) Gain on sale of equity investment interest in related party - Change in estimated fair value in derivative liabilities – related parties ) Change in estimated fair value in derivative liabilities ) Amortization of debt discount and debt issuance costs ) ) ) Amortization of debt discount – related parties ) ) ) Interest income (expense), net ) ) ) Interest expense – related parties ) ) ) Charges for warrants issued to related parties - - ) Charges for modifications to warrants - related parties - - ) Charges for modifications to warrants - - ) Total non-operating income (expenses) ) ) Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Preferred Stock Common Stock Additional Paid-in Capital Deficit Accumulated During Development Stage Total Stockholders’ Equity Shares Amount Shares Amount Balances at March 31, 2013 - $ - $ $ $ ) $ ) Common stock sold in private placement offering, net of offering costs (May 2013 at $0.25 per share) Share-based compensation Net loss ) ) Balances at June 30, 2013 (unaudited) - $ - $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS ( Unaudited) For the Three Months Ended June 30, February 28, 2006 (Inception) to June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments used to reconcile net loss to net cash used in operating activities: Equity loss from investment in related party - Impairment of equity investment in related party - - Gain on sale of equity investment interest in related party - ) ) Change in estimated fair value in derivative liabilities – related parties ) ) Change in estimated fair value in derivative liabilities ) ) Share-based compensation Amortization of debt discount and debt issuance costs Amortization of debt discount – related parties Depreciation and amortization Charges for modifications to warrants – related parties - - Charges for modifications to warrants - Charge for warrants issued in merger and private placement transactions - related parties - - Charge for warrant issued for purchase of license – related party - - Common stock issued pursuant to license agreements - - Contributed rent - - Loss on disposal of equipment - - Changes in operating assets and liabilities: Other current assets ) ) ) Accounts payable ) ) Accrued liabilities ) ) Accrued interest - Amounts due to related parties - - Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of equity investment in related party - Purchase of equity investment in related party - - ) Proceeds from reverse mergers - - Purchase of licenses - - ) Purchase of property and equipment - - ) Net cash provided by (used in) investing activities - ) 5 OMNI BIO PHARMACEUTICAL, INC. & SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (
